            Case 2:18-cr-00240-MMB Document 62 Filed 05/26/20 Page 1 of 5




IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                       OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :

       v.                                  : Case No. 18-CR-240

BRIDGETTE GREEN                            :


     ORDER TO REDUCE TERM OF IMPRISONMENT TO TIME SERVED

      BEFORE THE COURT is a motion filed by the defendant, Bridgette Green,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking a modification of her term of

imprisonment to time served based on the current coronavirus pandemic and her high risk

of death or serious illness if she contracts COVID-19.

      This Court is authorized under Section 3582(c)(1)(A)(i) to modify a term of

imprisonment upon the finding that “extraordinary and compelling reasons” warrant the

reduction. The Court finds as follows:

       1.       On August 8, 2019, Bridgette Green was sentenced to 24 months and one

day of imprisonment, and one year of supervised release, after pleading guilty to one

count of conspiracy, in violation of 18 U.S.C. § 371; one count of bank fraud, in violation

of 18 U.S.C. § 1344; one count of aggravated identity theft, in violation of 18 U.S.C. §

1028A; and 26 counts of money laundering, in violation of 18 U.S.C. § 1956(a)(1)(b)(i).

      2.        Green is currently housed at Federal Medical Facility - Carswell in Fort
Worth,
            Case 2:18-cr-00240-MMB Document 62 Filed 05/26/20 Page 2 of 5




Texas. Her current release date is May 23, 2021, and she would ordinarily be eligible for

home confinement on March 12, 2021. She has served over eight months, or

approximately 34%, of her sentence. Her Bureau of Prisons inmate number is 76683-066.

       3.       Green, who is 40 years old, suffers from polymyositis, interstitial lung

disease, scleroderma, a dilated esophagus, and Raynaud’s disease. Therefore, according

to the Centers for Disease Control and Prevention, she is at a high risk of death or serious

illness if she contracts COVID-19.

       4.       On January 10, 2020, Green presented a request to the warden at FMC

Carswell for a reduction in sentence based on her medical condition. On January 30,

2020, the warden denied the request.

       5.       On April 14, 2020, Green filed a motion for compassionate release with

this Court because of her high risk of medical complications and death if she were to

contract COVID-19.

       6.       On April 20, 2020, the government requested an extension of time until

May 4, 2020, to respond both because Green had not exhausted her administrative

remedies by submitting a request for release to the warden which raised the concerns

about COVID19, and because the government was informed that the Bureau of Prisons

was considering

Green for home confinement. The Court granted the government’s motion on April 21,

2020. On May 4, 2020, the government informed the Court by letter that Green was still

under consideration for home confinement.


                                             -2-
            Case 2:18-cr-00240-MMB Document 62 Filed 05/26/20 Page 3 of 5




       7.       On May 6, 2020, the Court ordered the government to reply to the Court

about how much time Green had served, and ordered the defense to inform the Court

where she would live if released on home confinement. The defense provided the release

plan information on May 8, 2020. On May 13, 2020, the government informed the Court,

by letter, that Green was still under consideration for home confinement, which included

a determination of whether she had a suitable release plan in light of her medical

treatment needs, but that Green had not yet been approved for home confinement.

       8.       On May 22, 2020, having now had the opportunity to fully review the

pertinent records, the government filed a response in support of Green’s compassionate

release. According to the government, “extraordinary and compelling reasons” exist to

allow a sentence reduction, and consideration of all pertinent factors, including the length

of sentence served and the apparent absence of any danger to the public, warrants a

reduction to time served. This Court agrees. Indeed, Green has no other convictions and

has no history of violence.

       9.       The government and Green request that the remainder of the original term

of imprisonment be replaced by an additional term of supervised release, as permitted by

Section 3582(c)(1)(A), with a condition of home confinement consistent with the release

plan. Thus, Green would be placed on supervised release with a condition of home

confinement until her original projected release date of May 23, 2021.

       10.      The government further submits that Green should still serve the previously

imposed one-year period of supervised release.


                                            -3-
         Case 2:18-cr-00240-MMB Document 62 Filed 05/26/20 Page 4 of 5




       11.      According to the government, it is the policy of the Department of Justice

to request the quarantine of any inmate who is released, in order to protect public health

and safety. Thus, the government requests that Green be placed immediately in a 14-day

quarantine at FMC Carswell, unless this is not necessary because she has already been

effectively quarantined.

       12.      The government has notified the Probation Office of its support for Green’s

request for compassionate release and has requested that the Probation Office prepare a

release plan.

       THEREFORE, IT IS ORDERED that defendant Bridgette Green’s motion is

GRANTED and her term of imprisonment is commuted to time served.

       IT IS FURTHER ORDERED that the defendant shall be released from the

custody of the Bureau of Prisons as soon as her period of quarantine is completed, her

medical condition permits, her release plan is implemented, and travel arrangements can

be made.

       IT IS FURTHER ORDERED that the remainder of the original term of the

defendant’s imprisonment shall be replaced by an additional term of supervised release,

with the condition that the defendant reside during that time at a location approved by the

Probation Office in the release plan, and that the defendant shall abide by all other

conditions of supervised release imposed by the U.S. Probation Office.

       IT IS FURTHER ORDERED that the defendant shall still serve the previously

imposed one-year period of supervised release.


                                             -4-
         Case 2:18-cr-00240-MMB Document 62 Filed 05/26/20 Page 5 of 5




      IT IS FURTHER ORDERED that the Probation Office shall notify the Court if

the release plan cannot be implemented by the time that Green has completed her period

of quarantine.



       ORDERED THIS 26th DAY OF May, 2020.


                                 BY THE COURT:

                                  /s/ Michael M. Baylson


                                 HONORABLE MICHAEL M. BAYLSON
                                 United States District Judge




                                         -5-
